Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 30, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160719(19)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  SONDRA HARDY,                                                                                       Elizabeth T. Clement
           Plaintiff-Appellant,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices
  and
  STACI HAAG,
           Plaintiff,
                                                                    SC: 160719
  v                                                                 COA: 351694
  SECRETARY OF STATE and DIRECTOR
  OF ELECTIONS,
             Defendants-Appellees.
  _________________________________________/

        On order of the Chief Justice, the motion of the American Civil Liberties Union of
  Michigan to file a brief amicus curiae is GRANTED. The amicus brief submitted on
  December 27, 2019, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               December 30, 2019

                                                                              Clerk